DETAILED ACTION

Claims 1-4 and 8-11 have been amended. Claim 12 has been added. Claims 1-12 remain pending in the application.
Claims 1, 10 and 11 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Regarding the claim objections previously set forth in the Non-Final Office Action, applicant did not make amendment correction as intended. As a result, the claim objections are maintained.

Applicant’s amendments to the Claims have overcome each and every 112(b) and 101 rejections, and avoided invoking 112(f) previously set forth in the Non-Final 

Applicant's arguments with respect to amended claims under 35 U.S.C. § 103 have been fully considered but in moot in view of new ground of rejection.

New reference Tokunaga US_20070002377 A1 and cited not applied prior art of record Butler are introduced in response to amended claims. The teachings of Zeng, Manousakis, and Jang as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims.

Independent claims 1, 8 and 9 have been amended to further specify:
calculate a size of the margin region and a size of the shapeable region based on the shaping data in which a layout is determined;
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region; and
combine the plurality of the shaping data to generate the combined shaping data when the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region.

Zeng further teaches calculate a size of the margin region and a size of the shapeable region based on the shaping data in which a layout is determined (Fig. 1 [0034] [0038] the remaining available space – size of the margin region and the 
Zeng does not explicitly further teach:
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region; and
combine the plurality of the shaping data to generate the combined shaping data when the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region.
Tokunaga teaches:
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region (Figs. 23-26 [0214] – [0222] [0224] [0227] – [0229] [0232] –[0233] set a ratio 10% - predetermined value with respect to the shapeable region, when the ratio of the areas of sub templates – shaping data, to the area of the page – size of the shapeable region, is less than or equal to 10%, means the blank region – margin region being greater than or equal to 90%, then the shaping data is a candidate to combine with identified previous page – layout, when the identified previous page has available space that is greater or equal to 10% - size of margin region being greater than or equal to 10% of shapeable region); and
combine the plurality of the shaping data to generate the combined shaping data when the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region (Figs. 23 and 39A-C [0233] [0314] – [0316] the layout 3913 has available space being greater or equal to 10%, the shaping data 3909 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the teachings of Tokunaga because they all directed to combining parts into layout in printing process. Determining the available space in layout that larger enough to accommodate the part that has small enough footprint (larger enough blank space when being alone in layout) will help combining multiple parts in one layout.

Another iteration of claim analysis has been made.

Claim Objections

Claims 1, 10 and 11 is objected to because of the following informalities:
Claim 1, 10 and 11 recite “a shaped object shaped by the shaping device is input for each job” has grammar error. For examination purpose, “a shaped object shaped by the shaping device is input for each job” will construed as “a shaped object to be shaped by the shaping device is input for each job”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 10 and 11 recite “combine … when the size of margin region is greater than or equal to …” in last paragraph that directs to contingent limitation (See MPEP §2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)). For examination purpose, “combine … when the size of margin region is greater than or equal to …” will be construed as “combine … in response to that the size of margin region is greater than or equal to …”.

Regarding claims 2-9 and 12, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng US 20170113414 A11, in view of Tokunaga.

Regarding claim 1, Zeng teaches an information processing device for a shaping device, to which a three-dimensional data indicating a shaped object shaped by the shaping device is input for each job (Fig. 1 [0017]), the information processing device comprising:
a processor (Fig. 1 [0017] build volume manager 102), configured to:
generate a shaping data based on the job (Fig. 1 [0017] Fig. 3 [0020] - [0021] virtual objects 106a and 106 b generated);
combine a plurality of the shaping data to generate a combined shaping data, so as to fill a margin region where a shaping of the shaped object is not performed with respect to a shapeable region of the shaping device (Fig. 3 [0020] – [0026] multiple 3D shaping data are combined into one build volume data); and
transmit the combined shaping data to the shaping device (Fig. 3 [0020] – [0026] Fig. 7 [0051] – [0052] the build volume data is sent to shaping device),
wherein the processor is further configured to:
calculate a size of the margin region and a size of the shapeable region based on the shaping data in which a layout is determined (Fig. 1 [0034] [0038] the remaining available space – size of the margin region and the maximum space indicated by the maximum height of build volume 112 – size of the shapeable region);

determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region; and
combine the plurality of the shaping data to generate the combined shaping data when the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region.
Tokunaga teaches:
determine whether the size of margin region being greater than or equal to a predetermined value with respect to the shapeable region (Figs. 23-26 [0214] – [0222] [0224] [0227] – [0229] [0232] –[0233] set a ratio 10% - predetermined value with respect to the shapeable region, when the ratio of the areas of sub templates – shaping data, to the area of the page – size of the shapeable region, is less than or equal to 10%, means the blank region – margin region being greater than or equal to 90%, then the shaping data is a candidate to combine with identified previous page – layout, when the identified previous page has available space that is greater or equal to 10% - size of margin region being greater than or equal to 10% of shapeable region); and
combine the plurality of the shaping data to generate the combined shaping data when the size of margin region is greater than or equal to the predetermined value with respect to the shapeable region (Figs. 23 and 39A-C [0233] [0314] – [0316] the layout 3913 has available space being greater or equal to 10%, the shaping data 3909 in layout 3914 has available space being greater or equal to 90%, and shaping data 3909 is combined into layout 3913).

Zeng teaches:

    PNG
    media_image1.png
    619
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    620
    581
    media_image2.png
    Greyscale

[0017] Referring now to FIG. 1, there is shown a schematic view of a system 100 according to an example. The system 100 comprises a build volume manager 102 for managing an arrangement of objects within a build volume 112 to be generated by an additive manufacturing system 104. In one example, the build volume manager 102 may generate control signals or data 103 that may be used to control, either directly or indirectly, the additive manufacturing system 104.
[0020] At 302, the build volume manager 102 generates a virtual build volume 108. The virtual build volume 108 includes a spatial arrangement of one or multiple virtual three-dimensional objects, such as virtual objects 106a and 106b, to be generated within the build volume 112 by the additive manufacturing system 104. In one the build volume manager 102 generates data representing a spatial arrangement of a virtual build volume from data representing one or multiple three-dimensional objects. 
[0021] Each virtual object may be, for example, defined in any suitable data format, such as a vector data format. Each virtual three-dimensional object may be generated, for example, from a suitable computer-aided design (CAD) application, from a three dimensional scanner, or from any suitable source.
…
[0023] …, the build volume manager may obtain multiple virtual objects, such as objects 106a and 106b, that are to be generated by the additive manufacturing system 104. The build volume manager 102 may determine a spatial arrangement of one or more of the obtained virtual objects within the virtual build volume 108, based on various criteria.
…

    PNG
    media_image3.png
    844
    580
    media_image3.png
    Greyscale

[0051] At time t0 the build volume manager 102 receives a request to build a virtual object 702 and a virtual object 704. The virtual object 702 has data associated with it that indicates that it is required for time rt1, and the virtual object 704 has data associated with it that indicates that it is required for time rt3. 
[0052] At time t1 the build volume manager 102 generates a virtual build volume 706 that includes the virtual objects 702 and 704 and at time t2 sends data representing at least a portion of the virtual build volume 706 to the additive manufacturing system 104. At time t3, the additive manufacturing system 104 starts processing the build volume.
[0034] …, to fulfill a request to add a new object into the virtual build volume 108 the build volume manager 102 has to determine whether there is sufficient space in the un-processed portion of the build volume 112 to accommodate the new object. …
by knowing the height of each layer and the maximum height of the build volume 112, or by knowing the number of layers of build material within the build volume 112 the build volume manager 102 is able to determine the amount of available space in the build volume 112 within which modifications to the spatial of arrangement of objects may be made.
Tokunaga teaches:
[0214] FIG. 23 is a flow chart of a process in a normal print mode according to this embodiment.
…

    PNG
    media_image4.png
    837
    489
    media_image4.png
    Greyscale

[0222] The setting dialog window 2501 shown in FIG. 25A includes radio buttons 2502 and 2503 for selecting a target page. If the user selects the last page radio button 2502 and if the layout editing application program121 determines that the ratio of areas of sub templates to the area of the last page is less than or equal to a predetermined threshold value, the layout editing application program 121 performs a re-layout process ...

    PNG
    media_image5.png
    305
    563
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    396
    597
    media_image6.png
    Greyscale

…
[0224] After the page is selected using the dialog window 2501, a threshold value is set in a threshold value setting field 2505. For example, in the dialog window 2501, "Last Page" is selected and "10%" is set. Accordingly, if the ratio of the areas of sub templates to the area of the last page is less than or equal to 10% after the layout process shown in FIG. 8 is completed, the layout editing application program 121 performs a relayout process …
[0227] …, before the relayout process at S2305 starts, the layout editing application program 121 displays a gap adjustment range selection dialog window 2601 such as the one shown in FIG. 26. The gap adjustment range selection dialog window 2601 includes selection buttons 2602 to 2604 for selecting target pages subject to the relayout process ….
…
[0232] …, if it is determined at step S2304 again that the ratio is less than or equal to the threshold value ("Yes" at step S2304), the process proceeds to step S2305. At step S2305, …, after the relayout process at step 2305 is carried out, the process of this flow chart is carried out until the ratio of the area of the sub template to be arranged on the page specified in the redetermination process at step S2304 reaches a value greater than or equal to the threshold value …
[0233] …, by changing the distance between areas into which the content data are inserted, a well-balanced printout can be provided. Furthermore, unnecessary print expenses can be prevented.

    PNG
    media_image7.png
    865
    566
    media_image7.png
    Greyscale

[0314] …. In FIG. 39A shown are a document 3901, pages 3912 to 3914, a flow area 3903 for a multi-record, a container 3904, and sub-templates 3905 to 3909, and an 
…
[0316] FIG. 39C illustrates the sub templates after the distance between the sub templates is manually changed according to this embodiment. In FIG. 39C, the sub template 3908 is operated to move upwards so that the distance between the sub templates 3907 and 3908 is reduced. As a result, the sub template 3909 laid out on the page 3914, which is a third page, is laid out on the page 3913, which is a second page.

Regarding claim 2, Zeng further teaches to select the shaping data capable of narrowing the margin region, and combine the plurality of shaping data to generate the combined shaping data (Fig. 6 [0040] shaping data 502 is combined to narrow the margin region).

Regarding claims 3-4, Zeng further to determine a disposition of the shaped object indicated by the combined shaping data based on a predetermined condition ([0023] arranging objects based on criteria).

Regarding claims 5-6, Zeng further teaches the predetermined condition is at least one of a shaping order of the shaped object ([0023] object priority), a shaping time ([0023] build deadline), and an amount of a support material used for shaping of the shaped object.



Regarding claims 10-11, Zeng and Tokunaga together teach the claimed device. Therefore, he teaches the method steps and program for implementing the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 1-6 and 9-11 above, in view of Manousakis US 20200298495 A12.

Regarding claim 7, neither Zeng nor Tokunaga explicitly teaches a shaping mode set to the combined shaping data is a mode set to the shaping data that is predetermined among the plurality of shaping data to be combined ([0030] low risk quality mode).
Manousakis teaches a shaping mode set to the combined shaping data is a mode set to the shaping data that is predetermined among the plurality of shaping data to be combined ([0030] low risk quality mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the teachings of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 1-6 and 9-11 above, in view of Jang US 20160046074 A13.

Regarding claim 8, neither Zeng nor Tokunaga explicitly teaches the shaping data combiner is configured to divide the shaping data into a plurality of pieces, select the shaping data to fill the margin region including the shaping data divided into the plurality of pieces, and combine the plurality of shaping data to generate the combined shaping data.
Jang teaches the shaping data combiner is configured to divide the shaping data into a plurality of pieces, select the shaping data to fill the margin region including the shaping data divided into the plurality of pieces, and combine the plurality of shaping data to generate the combined shaping data (Fig. 5 [0096] object 510 is divided into 512 and 514).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the teachings of Jang because they all directed to combining shaping data. Dividing object to multiple pieces of shaping data will help to arrange the multiple pieces of shaping data in available build volume.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng as applied to claims 1-6 and 9-11 above, in view of Butler US 20150057784 A14.

Regarding claim 12, neither Zeng nor Tokunaga explicitly teaches:
the shaping data includes a shaping data of a support layer that supports the shaped object by surrounding an outer periphery of the shaped object being shaped, the support layer is removed after a completion of the shaping,
the processor is configured to derive a plurality of assumed layouts and calculate an amount of material forming the support layer for each layout.
Butler teaches:
the shaping data includes a shaping data of a support layer that supports the shaped object by surrounding an outer periphery of the shaped object being shaped, the support layer is removed after a completion of the shaping (Fig. 3 [0027] [0065] the support material can be separated following printing),
the processor is configured to derive a plurality of assumed layouts and calculate an amount of material forming the support layer for each layout ([0019] - [0035] [0097] optimization process of combining divided parts into one layout including created multiple variants – a plurality of assumed layouts, and taking account of cost of the support material – calculate an amount of support material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zeng to incorporate the teachings of Butler because they all directed to combining shaping data. Including a support layer .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miyagi US 20080291492 A1 teaches combine shaping data when blank ratio exceed threshold.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115





/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zeng is the prior arts of record
        2 Manousakis is the prior arts of record
        3 Jang is the prior arts of record
        4 Butler is the prior arts of record